In a child custody proceeding pursuant to Family Court Act article 6, Doreather B. appeals from an order of disposition of the Family Court, Kings County (Turbow, J.), dated March 8, 2004, which transferred custody and guardianship of the subject child to the Commissioner of Social Services and Little Flower Children’s Services for the purpose of adoption by the current foster parent.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court properly determined that it was in the best interest of the subject child to remain with her foster mother for the purpose of adoption rather than move to the home of her biological mother’s cousin, Doreather B. (see Family Ct Act § 631; Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]; Friederwitzer v Friederwitzer, 55 NY2d 89, 95 [1982]). Social Services Law § 383 (3) gives preference for adoption to a foster parent who has cared for a child continuously for a period of 12 months or more, while members of the child’s extended biological family are given no special preference with regard to custody (see Matter of Peter L., 59 NY2d 513 [1983]). Florio, J.P., Krausman, Skelos and Covello, JJ., concur.